PER CURIAM
Defendant appeals from his convictions of two counts of second-degree assault, ORS 163.175, and nine other crimes. We affirm. Defendant contends, in his first assignment of error, that the trial court’s instructions on the assault charges were incorrect, in that they did not apprise the jury that the “knowledge” element of the offenses required a finding that defendant knew that his acts would likely result in physical injury or serious physical injury to the victims. Assuming that defendant’s argument was preserved, it finds support in our opinion in State v. Barnes, 150 Or App 128, 945 P2d 627 (1997). However, after this case was argued, the Supreme Court reversed our decision in Barnes on the point in question. State v. Barnes, 329 Or 327, 986 P2d 1160 (1999). Under that decision, the trial court’s instructions here were not erroneous.
Defendant makes one further assignment, which does not warrant discussion.
Affirmed.